TEMPUR-PEDIC INTERNATIONAL INC. LONG-TERM INCENTIVE PLAN Terms and Conditions Adopted:January 13, 2010 I.Purpose and Plan Overview The purpose of this Long-Term Incentive Plan (the “LTI Plan”) of Tempur-Pedic International Inc. (“Tempur-Pedic” or the “Company”) is to attract and retain the best possible executive talent, to motivate the executive officers and employees of the Company and its Affiliates to attain long-term objectives and strategic initiatives of the Company, and to further align their interests with those of the stockholders of the Company.This LTI Plan is established under the Company’s Amended and Restated 2003 Equity Incentive Plan, as amended from time to time (the “2003 EIP”), and amounts paid under this LTI Plan are generally intended to qualify as performance-based compensation under Section 162(m) of the Code. This LTI Plan is an important variable component of the total compensation package for the executive officers and certain employees of the Company and its Affiliates who may be designated from time to time for participation in this LTI Plan.Awards under this LTI Plan may be made contingent upon the achievement of certain financial objectives of the Company over a designated period, as established by the Committee. The primary concept of this LTI Plan is to establish Performance Metrics for each Designated Period and provide for the payment of a target Award based on the achievement of those Performance Metrics.The actual Award paid may be higher or lower than the target Award, based on actual performance against the Performance Metrics.The Designated Periods with respect to successive Awards may be overlapping. II.Definitions Capitalized terms used but not defined herein shall have the meaning assigned under the 2003 EIP. As used in this
